Citation Nr: 1503506	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for a low back disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to an earlier effective date for the grant of service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by forward flexion of the thoracolumbar spine 85 degrees or greater, combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, and without qualifying incapacitating episodes due to intervertebral disc syndrome.

2.  The preponderance of the evidence weighs against a finding that the Veteran has a diagnosed left shoulder disorder.

3.  The preponderance of the evidence does not link the Veteran's current right shoulder disorder to an in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a low back disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237 (2014). 

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the issues of service connection for a right and left shoulder disorder, the Veteran was advised of VA's duties to notify and assist in the development of his claims in a June 2008 letter that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in a July 2013 supplemental statement of the case (SSOC).  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claims.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

As to the issue of a higher rating for a low back disability, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), and pertinent VA and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the left shoulder claim in this case, as there is no evidence that the Veteran has a current left shoulder disorder.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the right shoulder claim, the Veteran was afforded an appropriate VA examination in October 2008.  As noted below, the Board finds that the VA opinion obtained in this case with regard to the right shoulder claim is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In regards to the higher rating claim for the service-connected back disability, the Veteran was afforded appropriate VA examinations in October 2008, March 2009 and January 2013.  With regard to the increased rating claim for the back, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the Veteran's symptomatology and the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  As such, VA has satisfied its duties to notify and assist.  

II.  Higher Rating Claim

The Veteran asserts that his low back disability is worse than rated and warrants a higher evaluation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected back disorder has been more severe than at other stages.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).   

The Veteran's service connected lumbosacral spine disability is characterized as a low back strain, evaluated under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  Pursuant to this formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  In this regard, a February 2013 rating decision denied service connection for radiculopathy of the right lower extremity.  As this decision was not appealed, it will not be further discussed.

After careful review of the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.

In October 2008, the Veteran underwent a VA examination.  Range of motion testing of the lumbar spine found forward flexion of 0 to 90 degrees; left and right lateral flexion of 0 to 30 degrees; and left and right lateral rotation of 0 to 30 degrees, all without pain.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, fatigability, flare-ups, or incoordination.  The Veteran was able to stand on his toes and heels without difficulty and squatting was normal.  Upon physical examination, the examiner noted subjective tenderness to palpation in the lumbosacral area without evidence of spasms.  Deep tendon reflexes and straight leg raising were normal.  The Veteran denied incapacitating episodes.  The diagnosis was a low back strain with mild scoliosis.  The Veteran denied any bladder or bowel symptomatology.  

The Veteran was afforded a VA examination in March 2009.  Range of motion testing of the lumbar spine found forward flexion of 0 to 90 degrees; extension of 0 to 30 degrees; left and right lateral flexion of 0 to 30 degrees; and left and right lateral rotation of 0 to 45 degrees, all without pain.  Accordingly, the combined range of motion was 270 degrees.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, incoordination, or flare-ups.  There was subjective tenderness to palpation of the lumbosacral area without evidence of spasm.  There were no incapacitating episodes, radiation of pain, and no neurological findings or effect on his usual occupation or daily activities.  

An April 2011 private treatment record notes full range of motion and mild tenderness to palpation to the right lumbar paraspinal.  Magnetic resonance imaging (MRI) showed congenital lumbar spinal stenosis with superimposed degenerative changes.  

On VA examination in January 2013, the Veteran reported flare-ups of low back pain.  Range of motion testing of the low back found forward flexion of 0 to 85 degrees with pain beginning at 85 degrees; extension of 0 to 30 degrees or greater without objective evidence of pain; right and left lateral flexion of 0 to 30 degrees or greater without objective evidence of pain; and right and left lateral rotation of 0 to 30 degrees or greater without objective evidence of pain.  The combined range of motion was 235 degrees.  There was no additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of functional loss and/or functional impairment.  Upon physical examination, there was localized pain or tenderness to the right paraspinous area without guarding.  Muscle strength testing, reflex exam, and sensory exam were normal and the straight leg raising test was negative.  There were no signs of radiculopathy or intervertebral disc syndrome with incapacitating episodes.

Treatment records are consistent with the findings and conclusions set forth in the October 2008, March 2009, and January 2013 VA examination reports.  

The evidence reflects a consistent picture of flexion, at or greater than 85 degrees, without favorable ankylosis, and a combined range of motion at or greater than 235 degrees throughout the appeal.  In order to receive a 20 percent schedular rating based upon limitation of motion of the spine, the record would need to reflect that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237, Note (2).  The objective medical evidence of record does not demonstrate such limitation.  In addition, the evidence does not show muscle spasms or abnormal gait.  Although the Veteran was diagnosed with mild scoliosis, there was no probative evidence of muscle spasm or guarding severe enough to result in the abnormal contour.  In summary, the evidence of record does not more nearly approximate the criteria for a 20 percent rating.  Accordingly, a higher, 20 percent rating is not warranted under DC 5237 under the General Rating Formula for Diseases and Injuries of the Spine, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) 38 C.F.R. §§ 4.7, 4.71a, DC 5237.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  The Board recognizes the evidence of flare-ups of pain that affects the Veteran's ability to perform the normal working movements of the body.  The Board finds the Veteran's assertions regarding these flare-ups and the functional impairment they cause both competent and credible.  However, this symptomatology has already been contemplated by the assigned 10 percent rating.  Thus, a higher rating is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, 8 Vet. App. at 204-06.  

As for objective neurologic abnormalities, the examiners noted no abnormal neurological findings.  38 C.F.R. § 4.71a, DC 5237, Note (1).

Consideration has been given as to whether a higher disability evaluation could be assigned under DC 5243, intervertebral disc syndrome.  In this regard, intervertebral disc syndrome has not been identified and there is no indication the Veteran was prescribed bed rest by a physician.  Therefore, a higher rating based upon incapacitating episodes under DC 5243 is not appropriate.  See 38 C.F.R. § 4.71a, DC 5243 (2014). 

Other Considerations

Due consideration has been given to Fenderson, supra.  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's low back disability.  The manifestations of the Veteran's low back disorder, including limitations of range of motion and pain, are specifically contemplated by the schedular criteria.  38 C.F.R. § 4.71a, DC 5237, 5243.  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder.  Further, the Veteran has not reported marked interference with employment or frequent periods of hospitalization.  In fact, the March 2009 VA examiner found that the Veteran's back disability had no effect on his usual occupation or daily activities, and the January 2013 VA examiner noted that the Veteran's back disability did not impact his ability to work.  Service connection is only in effect for the Veteran's low back disability; there are no additional service-connected disabilities for consideration.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his back disability prevents him from obtaining and maintaining substantially gainful employment.  As such, further consideration of Rice is not warranted.  

III.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease (DJD) (arthritis), becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service , such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.   This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

A.  Left Shoulder

The Veteran asserts that he is entitled to service connection for a "shoulder" disorder as a result of active service.  See May 2008 VA Form 21-526.  Specifically, the Veteran claimed that he fell out of his bed onto the floor and injured his shoulder.  Id.  There is no evidence of record that he specifically asserted that he was claiming service connection for a left shoulder disorder.  In his April 2010 Form 9, the Veteran stated that "there is evidence about my right shoulder in my medical records."  He did not mention his left shoulder.  Nevertheless, the RO adjudicated claims for both shoulders, and the Veteran perfected his appeal as to both shoulders as well.  Thus, the Board will address both shoulders.

There is no evidence of a left shoulder disorder of record.  The Veteran's VA and private medical records generally document complaints and treatment for various disorders (such as for low back pain and a right shoulder disorder), but not a left shoulder disorder.  Further, service treatment records (STRs) do not show any complaints, treatment or diagnosis of a left shoulder disorder.  As there is no evidence of a left shoulder injury in service, or evidence of a current left shoulder disability, there is no basis for service connection for a left shoulder disorder.  Moreover, to the extent that the Veteran is contending that he has a current left shoulder disorder, and he is not shown to have the medical expertise to diagnose the claimed disability, or to establish a medical link with service.  See Jandreau.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for a left shoulder disorder must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current left shoulder disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 
B.  Right Shoulder

The Veteran contends that his right shoulder disorder is related to his active service and specifically, the result of a football injury and subsequently falling from his bed in service.  

As an initial matter, the Board notes that the Veteran is currently diagnosed with mild acromioclavicular joint degenerative changes, of the right shoulder.  See October 2008 MRI Report at 2.   

The Veteran's STRs show that the Veteran was seen on June 1992 with complaints of right shoulder pain following a football injury a year earlier, with reinjury a few days earlier after falling out of bed.  The record notes a right shoulder contusion.  In September 1993, he reinjured his right shoulder after falling from his bed.  In November 1993, he returned for treatment for a non-resolving right shoulder strain.  No further treatment was noted.  Notably, no shoulder condition was noted by the examiner during the August 1994 separation examination, and in the associated report of medical history, the Veteran advised that he had never had a painful or "trick" shoulder. 

The Board notes that acromioclavicular joint degenerative changes was not diagnosed until October 2008, more than fourteen years after discharge from service, and at that time it was "mild."  The Board accordingly finds degenerative joint disease was not incurred in service or manifested to a compensable degree within the first year after discharge from service.  Thus, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable in this case.  

The Board finds that the evidence of record fails to establish the nexus.  The only competent medical evidence of record that addresses the nexus element, the report from the October 2008 VA examination, is unfavorable to the Veteran.  After considering the Veteran's history, to include a review of his STRs and VA treatment records, the examiner opined that the Veteran's current right shoulder disorder is less likely than not incurred in or caused by the claimed in-service injury.  The examiner supported this conclusion by noting the lack of essential follow-up for his right shoulder since service, although he has sought treatment for other orthopedic problems.  Further, the examiner found no gross limitation of motion or clinical findings. 

The Board considers the examiner's opinion highly probative as it is predicated upon a thorough clinical examination and evidentiary review, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion: (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis).  

Moreover, the examiner's opinion is uncontroverted by any other competent evidence of record.  Although the Veteran argues that his right shoulder disorder is related to injuries he sustained in service, he is not competent to give a medical opinion as to the etiology of his right shoulder disorder, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is competent to report on the onset of his symptoms; however, he does not have the necessary expertise to opine that his current right shoulder disorder is causally related to the injuries he sustained during service.  For the reasons set forth above, the Board finds the opinion of the October 2008 VA examiner to be more probative, and ultimately persuasive, since he considered the complete record and the acknowledged in-service injuries.   

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right shoulder disorder is related to service or had its onset during an applicable presumptive period.  Accordingly, service connection is denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

An evaluation in excess of 10 percent for a low back strain is denied.  

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.


REMAND

The April 2009 rating decision granted the Veteran's claim for service connection for a low back disability and assigned a 10 percent disability rating effective May 8, 2008.  Subsequently, the Veteran submitted a June 2009 statement indicating disagreement with the assigned rating and effective date.  However, no statement of the case (SOC) has been issued regarding the issue of entitlement to an earlier effective date.  When no SOC has been provided following a veteran's timely filing of a notice of disagreement (NOD), a remand, as opposed to a referral, is required. Manlincon v. West, 12 Vet. App 238 (1999).  Consequently, this issue is remanded for purposes of issuing a SOC.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC with respect to the NOD filed as to entitlement to an earlier effective date for the grant of service connection for the low back disability.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the AOJ should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, issuing a SSOC, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


